Title: To Alexander Hamilton from Aaron Ogden, 23 June 1799
From: Ogden, Aaron
To: Hamilton, Alexander


Elizabeth Town [New Jersey] June 23, 1799. “… The success in recruiting in the several sub-districts, hes been exceedingly various, which may be ascribed in part to the different degrees of address or talent in that way, and of activity, in the recruiting Officers, in part to the good or ill disposition of the inhebitents toward the government and in part, to a went of Officers occesioned by vacancies and sickness—(the former cause has been removed, but we still have two officers who are invalid). In some instences all these causes have unhappily co-operated.”
